Citation Nr: 1128854	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for urticaria.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to February 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2010 decision, the Board denied an initial rating in excess of 10 percent for urticaria.  The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims.  The Veteran's attorney and a representative of the VA's General Counsel filed a Joint Motion for Partial Remand (Motion).  It was moved therein that the June 2010 decision, as it pertained to the denial of an initial rating in excess of 10 percent for urticaria be vacated and the matter remanded to the Board.  In an Order of February 2011, the Court vacated the Board's decision and remanded the matter, pursuant to the joint motion. The appeal as to the remaining issues was dismissed.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for urticaria on appeal, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Motion, the parties agreed that a remand was required because the Board failed to provide an adequate statement of reasons or bases for its decision.  Specifically, the parties agrees that the Board failed to discuss the fact that the Veteran had been prescribed Ranitidine for his service-connected urticaria and whether this was evidence of systemic or continuous immunosuppressive therapy as required for the higher 30 and 60 percent ratings under 38 C.F.R. § 4.118, Diagnostic Code 7825 (2011). 

Thereafter, in a June 2011 letter, the Veteran's attorney asserted that VA failed to consider the Veteran's urticaria disability under more beneficial diagnostic codes, specifically referring to 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011), for dermatitis or eczema, noting that a May 2006 VA examination found that the Veteran's skin condition affected 26 percent of his body.  

In light of the above, the Board is of the opinion that a new examination is necessary prior to readjudication of the claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, this matter is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a skin examination by an appropriate examiner to evaluate the severity of his service-connected urticaria.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify and discuss all manifestations of the Veteran's service-connected urticaria.  The examiner should indicate whether there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent or continuous systemic immunosuppressive therapy for control.  Also, the examiner should identify the medications which are immunosuppressive; to include an indication whether the Veteran's prescribed Ranitidine is evidence of systemic or continuous immunosuppressive therapy.

Any scarring should be specifically set out with findings as to any limitations caused by the scarring under the applicable criteria and the percentage of total and exposed body surface area affected by the Veteran's urticaria.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

2.  Thereafter, the RO should readjudicate the claim for a higher initial rating for urticaria in light of all pertinent evidence and legal authority, to include consideration of all applicable diagnostic codes.  Also, the RO must discuss whether "staged" ratings are warranted pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

3.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



